
	

113 S934 IS: Supporting Working Moms Act of 2013
U.S. Senate
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 934
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2013
			Mr. Merkley (for
			 himself, Mr. Harkin, and
			 Ms. Warren) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 regarding
		  reasonable break time for nursing mothers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supporting Working Moms Act of
			 2013.
		2.Reasonable break
			 time for nursing mothersSection 13(a) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 213(a)) is amended by striking sections 6 (except
			 section 6(d) in the case of paragraph (1) of this subsection) and 7 and
			 inserting sections 6 and 7 (except sections 6(d) and 7(r) in the case of
			 paragraph (1) of this subsection).
		
